      Case 3:19-cv-00717-HTW-LRA Document 23 Filed 06/19/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

WILLIAM DARREN HAYNES                                                                   PLAINTIFF

VS.                                                CIVIL ACTION NO.: 3:19cv717-HTW-LRA

POLICE OFFICER CODY HAMILTON                                                         DEFENDANT

                                              ORDER

       This matter came before the Court on two Motions: the Defendant’s Motion to Stay

Proceedings [Doc. #17] and the Plaintiff’s Motion to Provide More Information [Doc. #22].

This case involves a claim of excessive force. The Plaintiff, William Haynes, admits that the

incident began when he shoplifted some items from the Wal-Mart store in Richland, and the

Richland Police were called to apprehend him. A police chase ensued, which ended in Jackson,

Mississippi, where Haynes left his car to hide in some tall grass. To find Haynes, the police

officers used two dogs, one of which found Haynes. According to Haynes, the dog severely

injured him, requiring an ambulance to take him to the emergency room.

       As a result of this incident, Haynes was charged with felony fleeing/eluding an officer,

resisting arrest, shoplifting, disregard of traffic control device, reckless driving, and driving

while license suspended. At the time that the Motion to Stay was filed, the felony case was

pending on the docket of the Rankin County Circuit Court, and the misdemeanor charges were

pending on the docket of the Richland Municipal Court. The Defendant seeks a stay of these

proceedings until the disposition of the criminal matters, based partly on Heck v. Humphrey, 512

U.S. 477 (1984). Haynes argues that the criminal charges and this case are not so interrelated as

to require a stay. He has also contended that he was about to enter a guilty plea on all of the

charges, although nothing in the record of this case suggests that the plea has been entered.
      Case 3:19-cv-00717-HTW-LRA Document 23 Filed 06/19/20 Page 2 of 3




       To some extent, the Court agrees with Haynes, particularly with regard to the

Defendant’s reliance on Heck v. Humphrey, 512 U.S. 477 (1994). That case held that a § 1983

case could not go forward where a favorable verdict to the Plaintiff would invalidate his

conviction. A finding in this case that Haynes was subjected to excessive force would not

invalidate his convictions for felony fleeing, shoplifting, or the driving offenses. Haynes was

also charged, however, with resisting arrest. Under Fifth Circuit law, an excessive force § 1983

claim may be barred under Heck where the Plaintiff has been convicted of resisting arrest. The

application of Heck will depend upon the facts; for example, whether the facts underlying the

conviction for resisting arrest are “temporarily and conceptually” distinct from the facts

underlying the claim of excessive force. Thomas v. Pohlmann, 681 F. App’x 401, 406-07 (5th

Cir. 2017).

       In this case, the facts are not sufficiently developed for the Court to determine, at this

time, whether the Plaintiff’s claims are barred by Heck. The parties’ submissions indicate,

however, that the Rankin County courts would dispose of the criminal cases in a short time after

the Motion to Stay was filed. It is not known whether that has occurred, particularly in light of

the current Covid-19 pandemic. The Court is of the opinion, therefore, that a short stay of the

proceedings in this matter would benefit both sides, keeping in mind the potential Fifth

Amendment problems that could be created if the Plaintiff had to testify in this case. For that

reason, the Court will grant the Defendant’s Motion to the extent that a brief stay will be ordered.

       As to the Plaintiff’s Motion to Provide More Information, Haynes appears to be notifying

the Court that he met the Defendant during his stay at the University Medical Center for

treatment of his injuries. The Court will grant the Motion under that assumption. If Haynes




                                                 2
       Case 3:19-cv-00717-HTW-LRA Document 23 Filed 06/19/20 Page 3 of 3




seeks different, or additional relief, he should file another motion describing in more detail the

relief that he seeks.

        IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Stay Proceedings [Doc.

#17] is hereby granted, and the proceedings in this matter are stayed until August 1, 2020. The

Defendants must notify the Court within fourteen days of the disposition of the criminal charges

pending against the Plaintiff, if that disposition occurs before August 1.

        IT IS FURTHER ORDERED that the Plaintiff’s Motion to Provide More Information

[Doc. #22] is hereby granted.

        This, the 19th day of June, 2020.



                                              /s/ Linda R. Anderson
                                              UNITED STATES MAGISTRATE JUDGE




                                                 3
